f


                                       In the
                       Missouri Court of Appeals
                                Western District
FEDRA EKRES,                                )
                                            )
               Appellant,                   )   WD84496
                                            )
v.                                          )   OPINION FILED:
                                            )   February 15, 2022
DIVISION OF EMPLOYMENT                      )
SECURITY,                                   )
                                            )
              Respondent.                   )

           Appeal from the Labor and Industrial Relations Commission

Before Special Division: Cynthia L. Martin, Chief Judge, Presiding, Gary D. Witt, Judge
                          and W. Brent Powell, Special Judge


      Fedra Ekres ("Ekres") appeals from a decision by the Labor and Industrial Relations

Commission ("Commission"), which found that Ekres was disqualified from receiving

employment benefits because she voluntarily quit her employment at Franklin Energy

Services, LLC ("Franklin") without good cause. Ekres argues that the Commission erred

in concluding that she voluntarily quit her employment without good cause because she

did not violate Franklin's pandemic remote-work policy by moving to New York, and

because she would have returned to in-person work in St. Louis when required to do so.
Because we find that Ekres did not leave her employment voluntarily, we reverse the

Commission's decision and remand for entry of an award of benefits.

                                Factual and Procedural Background1

         In February 2019, Franklin hired Ekres to work as a full-time customer service

representative in its St. Louis, Missouri call center. As a customer service representative,

Ekres fielded calls from customers of Ameren Missouri, a client of Franklin's. In mid-

March 2020, Franklin notified Ekres and other employees working in its St. Louis call

center that they would be required to work remotely due to the COVID-19 pandemic.

         Ekres began working remotely as instructed by Franklin. At that time, Ekres lived

with her partner in a multi-floor apartment building in St. Louis. Ekres and her partner are

immunocompromised.              Due to health concerns given the COVID-19 pandemic, and

because Ekres lived in a very populated apartment building, Ekres felt it was safest to move

to New York state to be with her family.

         Before moving, Ekres sent an email to her team leader, manager, supervisor, and

regional director stating that she "was moving [] to New York, and [she] had arranged the

move around [her] work schedule so that it would not affect [her] job." Ekres indicated

that she wanted to continue working at Franklin, but was moving due to the COVID-19

pandemic and her immunocompromised status. Ekres requested "to have a response




         1
           "In reviewing the Commission's decision, an appellate court must view the evidence objectively, not in the
light most favorable to the decision of the Commission." 417 Pet Sitting, LLC v. Div. of Emp't Sec., 616 S.W.3d
350, 356 n.2 (Mo. App. W.D. 2020) (quoting Barron v. Div. of Emp't Sec., 435 S.W.3d 654, 657 (Mo. App. W.D.
2014)).

                                                          2
immediately if there was any issue." Someone from Franklin replied that they appreciated

that Ekres had communicated her concern, and that they would be in touch with her.

       Ekres moved to New York state. She continued to work remotely for a week without

any issue. Ekres did not miss any scheduled work days during or after the move. However,

Ekres's employment with Franklin ended on March 31, 2020, following a telephone call

with two of her supervisors.

       Ekres applied for unemployment benefits. Franklin protested Ekres's application

for benefits, and claimed that Ekres was ineligible because she voluntarily quit her job. A

deputy of the Division of Employment Security ("Deputy") concluded that Ekres was

disqualified from receiving benefits because she voluntarily quit her employment at

Franklin "due to a reason that was not good cause connected to the work" or to Franklin.

       Ekres appealed the Deputy's decision to the Appeals Tribunal ("Tribunal"). The

Tribunal heard testimony from Ekres and Linda Trimble ("Trimble"), a human resources

representative for Franklin.

       Ekres testified that she did not quit, but instead that Franklin terminated her during

the March 31, 2020 call with two of her supervisors. Ekres said that her supervisors told

her she was being let go because she had "moved out of state." Ekres testified about the

email notifying Franklin that she planned to move to New York. Ekres also testified that

she told her supervisors during the March 31, 2020 phone call that she wished to continue

working at Franklin.

       Though Trimble was not a participant on the March 31, 2020 call with Ekres, she

was the only witness who testified for Franklin based on her personal knowledge of the

                                             3
company's business records and policies. The Tribunal asked Trimble why Ekres did not

work after March 31, 2020, and Trimble replied:

       [Ekres's] position was a position based out of [St.] Louis, Missouri, [] on the
       program there, so hers was a position that needed to be based there. . . .
       [E]ven though we were working remotely at the time, [] we had no indication
       of how long it would last. However [], we had full intention that it was a
       short tenure of working from home, and she would need to be--the position
       was based in that location, so when we were able to go back in the office[,]
       she would need to be at the office and not in another location.

(Emphasis added.) The Tribunal asked whether Trimble recalled Ekres's testimony that

other Franklin employees were permitted to work remotely from outside of Missouri, and

Trimble replied: "[W]e do have others that work in different locations[,] but we have[] call

centers in different areas[] and it depends on the particular contract that they are supporting

as to [] where we can support . . . a work location." In reference to the March 31, 2020

call, the following exchange occurred:

       [Trimble]: The information provided to me [was] that [Ekres's supervisors]
       spoke with her [] and explained [that] they knew about her decision to move
       to New York, and that they could no longer support her position from that
       location. [Y]ou know they understood her circumstances[,] but again,
       when they return to the office her position was based . . . in [St.] Louis
       because of our contract obligations with our clients, that they would not be
       able to support her at that point working remotely.

       [Tribunal]: They could not support her working remotely from New York is
       what you're saying.

       [Trimble]: Correct[,] since her position was tied to [St.] Louis, Missouri.

       [Tribunal]: All right, so if she had [] stayed in Missouri, she would [still have]
       been able to work [] remotely at that time? I assume [Franklin] was still
       working [] remotely on March 31, 2020. . . .

       [Trimble]: Yes.


                                               4
      [Tribunal]: And when did [Franklin] stop [] working remotely or when did it
      return to office [] operations?

      [Trimble]: [W]e are still working remotely. . . .

      ....

      [Tribunal]: [H]er work was satisfactory [as of] March 31, 2020. Wasn't it?

      [Trimble]: Yes.

(Emphasis added.)

      Trimble explained that before the COVID-19 pandemic, Franklin's employee

handbook contained a remote work policy requiring an employee to receive advance

management approval before working remotely, but that Franklin "made a dramatic switch

when COVID and the pandemic hit as the safety of our employees [sic] to have everyone

that could work remotely be at home-base and not in the offices, [] so we were no longer

able to go by that policy in our handbook, so we gave permission to everyone to work

remotely."

      The Tribunal sought to clarify whether it was a violation of Franklin's contract with

Ameren Missouri if an employee's remote work was not based in the St. Louis area:

      [Tribunal]: All right, but nevertheless, [] it was viewed as a contract violation
      [] if [] remote work was not [] based in the [St.] Louis area?

      [Trimble]: Wait, so . . . Franklin [] has contracts with different utility
      companies and within that contract, we have a certain amount of positions
      that we're obligated to have in [the] city of [St.] Louis, Missouri to do the
      work.

      [Tribunal]: And then the position that [Ekres] held . . . was that a position
      that [] was not entitled to work remotely from another state?

      [Trimble]: Correct, outside of the pandemic.

                                             5
       [Tribunal]: During the pandemic she could have worked [] her position []
       out of state, such as in New York?

       [Trimble]: Yes. We were allowed or are allowing employees to work
       remotely. However, as I indicated, [] they would need to be in [St.] Louis at
       the time of resuming normal operations and at that point, we had no
       determination of when that would be but[,] yes. She could have.

       [Tribunal]: Well, if she could have worked out of state, then why was she
       separated from the work on March 31, 2020?

       [Trimble]: Because her position . . . was a [St.] Louis-based position and at
       that point, it needed to be based in [St.] Louis, and the team was not able to
       support her [because] we didn't have those type of positions in New York,
       and hers was tied to a program in [St.] Louis. However[,] now that the
       pandemic has lasted longer than we've ever thought it would last, we still
       have employees working remotely.

(Emphasis added.)

       In rebuttal, Ekres testified that she did not want to end her employment at Franklin,

and that "if they told me that you know that they gave me the option to [] go back to [St.]

Louis and keep my position[,] I would have." The Tribunal asked Ekres whether she

communicated her willingness to return to St. Louis to her supervisors on March 31, 2020,

and she replied, "They never discussed that with me. They never discussed that option and

in the handbook it says that they're supposed to offer me some [] I guess formal process,

and that wasn't given to me." Ekres explained that Franklin's employee handbook provided

for a disciplinary process which Franklin was to follow prior to discharging an employee;

however, Ekres stated that she had not received any warning, but was let go on March 31,

2020 after she worked satisfactorily, but remotely in New York, for a week. Trimble then

testified that on March 31, 2020, Franklin representatives communicated that Ekres's


                                             6
position needed to be based in St. Louis, and that Ekres's "indication was that . . . due to

her health concerns, she needed to be [] in New York. There was no indication of her going

back." Ekres contested that she was given an opportunity to move back to St. Louis in

order to keep her job at Franklin.

       The Tribunal issued its decision affirming the Deputy's determination disqualifying

Ekres from receiving benefits, finding that Ekres voluntarily quit her work at Franklin

without showing good cause. The Tribunal found that after Franklin permitted workers,

including Ekres, to work remotely, Ekres sent an email to Franklin advising that she

planned to move to New York. The Tribunal found that Ekres then moved to New York

and continued to work remotely for Franklin, but that on March 31, 2020, two Franklin

representatives "advised [Ekres] that she could not work remotely from her residence in

New York." The Tribunal stated:

       Pursuant to the existing contractual requirements between the employer and
       the client business, the claimant was required to be attached to an office of
       the employer in St. Louis, Missouri. No discussion occurred concerning a
       return to the St. Louis area by the claimant. The claimant regarded the
       separation to be a discharge from the work. Under the employer's handbook,
       various disciplinary steps were required to be taken prior to discharge. Later
       in 2020, as the pandemic continued, it was no longer required that workers
       working remotely be located in the St. Louis area.

       The Tribunal found that while Ekres regarded her separation from Franklin "as a

discharge from the work, a closer analysis establishes that [Ekres], after she moved to New

York, could no longer meet a condition of her employment; namely, that she be associated

with an office of the employer in St. Louis, Missouri." The Tribunal explained that

"[c]aselaw in Missouri has held that if a worker is no longer able to meet the standards of


                                             7
employment, for example, a requirement of a specialized license, the subsequent loss of

employment is regarded as a voluntary separation from the work." Therefore, the Tribunal

concluded that Ekres's separation from Franklin was voluntary and that although she had

health concerns, "there is no showing that [Ekres's] work would cause [her] health to be in

peril."

          Ekres appealed the Tribunal's decision to the Commission. On March 24, 2021, the

Commission affirmed the Tribunal's decision and adopted the Tribunal's factual findings

("Decision"). Ekres appeals.

                                               Standard of Review

          Pursuant to section 288.210, we "may modify, reverse, remand for rehearing, or set

aside the decision of the Commission on the following grounds and no other: (1) the

Commission acted without or in excess of its powers; (2) the decision was procured by

fraud; (3) the facts found by the Commission do not support the award; or (4) there was no

sufficient competent evidence in the record to warrant the decision." 417 Pet Sitting, LLC

v. Div. of Emp't Sec., 616 S.W.3d 350, 358 (Mo. App. W.D. 2020) (quoting Timster's World

Found. v. Div. of Emp't Sec., 495 S.W.3d 211, 217 (Mo. App. W.D. 2016)).2 The

Commission's factual findings, "if supported by competent and substantial evidence and in

the absence of fraud, shall be conclusive," and our jurisdiction is "confined to questions of

law." Section 288.210. "When . . . the Commission adopts the decision of the [] Tribunal,

we consider the Tribunal's decision to be the Commission's for purposes of our review."



          2
              All statutory references are to RSMo 2016, as amended through March 31, 2020.

                                                           8
Ashford v. Div. of Emp't Sec., 355 S.W.3d 538, 541 (Mo. App. W.D. 2011) (citing Walker

v. Div. of Emp't Sec., 333 S.W.3d 517, 519 (Mo. App. W.D. 2011)).

       "The question of whether an employee left work voluntarily or was discharged is

generally a factual determination." Kimble v. Div. of Emp't Sec., 388 S.W.3d 634, 639 (Mo.

App. W.D. 2013) (quoting Harris v. Div. of Emp't Sec., 350 S.W.3d 35, 39 (Mo. App. W.D.

2011)).   "In reviewing the factual findings, this court is to determine whether the

Commission, based upon the whole record, could have reasonably made its findings and

reached its result." Id. (quoting Valdez v. MVM Sec., Inc., 349 S.W.3d 450, 454 (Mo. App.

W.D. 2011)). "The factual findings of the Commission must be supported by substantial

and competent evidence in the record." Id. (quoting Valdez, 349 S.W.3d at 454).

       "Whether the award is supported by competent and substantial evidence is judged

by examining the evidence in the context of the whole record." 417 Pet Sitting, 616 S.W.3d

at 358 (quoting Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003)).

The evidence is viewed objectively, "not in the light most favorable to the decision of the

Commission. However, on matters of witness credibility and resolution of conflicting

evidence, the appellate court defers to the Commission's determinations." Barron v. Div.

of Emp't Sec., 435 S.W.3d 654, 657 (Mo. App. W.D. 2014) (quoting Kimble, 388 S.W.3d

at 638). "While the appellate court gives deference to the Commission's findings of fact,

the court is not bound by the Commission's conclusions of law or the Commission's

application of law to the facts." Id. (quoting Kimble, 388 S.W.3d at 638).




                                            9
                                          Analysis

       Ekres raises five points on appeal. Ekres's first point on appeal asserts that the facts

found by the Commission do not support the determination that Ekres voluntarily quit her

employment because Ekres's remote work performance in New York complied with

Franklin's remote work policy. Ekres's second point on appeal argues that the Commission

erred because there was no sufficient competent evidence in the record to warrant its

Decision finding Ekres's loss of employment was voluntary due to her failure to meet a

condition of her employment because the record establishes that Ekres fully complied with

Franklin's pandemic remote-work policy. In Ekres's third and fourth points on appeal, she

contends, respectively, that the Commission erred because the facts found by the

Commission do not support its Decision, and because there was no sufficient competent

evidence in the record to warrant its Decision, in that Ekres established that she "was

willing to relocate if and as necessary but was not given the opportunity to do so." Ekres's

fifth point on appeal alternatively argues that should we conclude that Ekres voluntary quit,

the Commission nevertheless erred because Ekres established good cause for her

separation.

       Ekres's first four points on appeal collectively challenge whether the Commission

could have reasonably made its findings and reached its result that Ekres voluntarily quit

her employment. We address those points collectively. Because we conclude that the

Commission's Decision that Ekres voluntarily quit her employment with Franklin is not

supported by sufficient competent evidence, we need not address Ekres's fifth point on

appeal, which alternatively argues that if Ekres voluntarily quit, she did so for good cause.

                                              10
       Section 288.050.1 provides that a claimant shall be disqualified for unemployment

compensation "if the deputy finds [] [t]hat the claimant has left work voluntarily without

good cause attributable to such work or to the claimant's employer." "No definition of

'voluntarily' is stated." Difatta-Wheaton v. Dolphin Capital Corp., 271 S.W.3d 594, 596

(Mo. banc 2008). However, Missouri courts have determined that "'[v]oluntarily,' in this

context, means 'proceeding from the will: produced in or by an act of choice.'" Id. at 598

(quoting WEBSTER'S THIRD NEW INT'L DICTIONARY 2564 (1993)). "An employee

leaves work voluntarily when he leaves of his own accord, as opposed to being discharged,

dismissed, or laid off." Firmand v. Univ. of Mo., 628 S.W.3d 434, 437 n.2 (Mo. App. S.D.

2021) (quoting Kimble, 388 S.W.3d at 640). In interpreting section 288.050, "Missouri

courts 'have required that an employee not have caused his dismissal by . . . his choosing

not to be employed.'" Kimble, 388 S.W.3d at 640 (quoting Valdez, 349 S.W.3d at 455)

(emphasis in original). Therefore, "[t]he phrase 'left work voluntarily,' as used in [section

288.050.1(1)], actually means 'left employment voluntarily,' or 'voluntarily quit

employment' . . . [that which] we usually call a resignation or an abandonment of a job[.]"

Id. (quoting Johnson v. Div. of Emp't Sec., 318 S.W.3d 797, 800 (Mo. App. W.D. 2010)).

       The question framed by Ekres's first four points on appeal is whether Ekres, of her

own accord, chose not to be employed by Franklin by moving to New York state to work

remotely during the COVID-19 pandemic, or by indicating she would not return to St.

Louis to work. Ekres "bears the burden of establishing that [she] was discharged and did

not voluntarily quit." Turner v. Mitch Murch's Maint. Mgmt. Co., 436 S.W.3d 222, 226

(Mo. App. E.D. 2013) (citation omitted).

                                             11
       The Commission made a factual finding that "[p]ursuant to the existing contractual

requirements between the employer and the client business, the claimant was required to

be attached to an office of the employer in St. Louis, Missouri." (Emphasis added.) The

Commission made a related legal conclusion that Ekres could no longer meet the condition

of her employment which required that "she be associated with an office of [Franklin] in

St. Louis, Missouri." (Emphasis added.) The Commission thus concluded that Ekres

voluntarily quit her employment with Franklin on March 31, 2020. As no one contests that

Ekres was working remotely for Franklin's St. Louis office while living in New York state,

the Commission's finding and conclusion necessarily mean that the Commission concluded

that Ekres was required by Franklin to work remotely from St. Louis, Missouri as of the

date she was separated from employment.

       No evidence supports the finding that a contract between Franklin and Ameren

Missouri required Ekres to work remotely in St. Louis, Missouri. When expressly asked

about that subject, Trimble testified:

       [Tribunal]: And then the position that [Ekres] held . . . was that a position
       that [] was not entitled to work remotely from another state?

       [Trimble]: Correct, outside of the pandemic.

       [Tribunal]: During the pandemic she could have worked [] her position []
       out of state, such as in New York?

       [Trimble]: Yes. We were allowed or are allowing employees to work
       remotely. However, as I indicated, that they would need to be in [St.] Louis
       at the time of resuming normal operations and at that point, we had no
       determination of when that would be but[,] yes. She could have.




                                            12
(Emphasis     added.)   Trimble's   testimony     established   that   under   non-pandemic

circumstances, Franklin's contract with Ameren required a "certain amount of positions"

to be "in [the] city of [St.] Louis, Missouri to do the work," but that during the pandemic,

all employees were allowed to work remotely, with the expectation that "they would need

to be in [St.] Louis at the time of resuming normal operations." In fact, Trimble testified

that Franklin's written policy requiring advance approval from management to work

remotely was suspended as a result of (and during) the pandemic. There was no evidence

presented supporting a conclusion that Franklin's contract with Ameren Missouri required

Ekres's remote work to be performed from St. Louis, Missouri during the pandemic.

         Similarly, no evidence supports the Commission's conclusion that after moving to

New York, Ekres "could no longer meet a condition of her employment; namely, that she

be associated with an office of the employer in St. Louis, Missouri." The Commission

supported this conclusion by drawing an analogy to cases noting the "requirement of a

specialized license." The Division of Employment Security ("Division") advances the

same argument on appeal, relying on Board of Education of City of St. Louis v. Labor and

Industrial Relations, 633 S.W.2d 126 (Mo. App. W.D. 1982), and O'Neal v. Marantha

Village, Inc., 314 S.W.3d 779 (Mo. App. S.D. 2010), two cases dealing with specialized

licensure as a requirement of employment in teaching and nursing, respectively. The

Division argues that "[w]hile [these] cases generally deal with certifications or licenses [in

the context of teaching and nursing], the rationale is equally applicable to failing to

maintain another standard of employment, such as a geographical one to be in the St. Louis

area."

                                             13
       We disagree.     In both Board of Education and O'Neal, the claimants each

acknowledged that they were aware that receiving a certification was a requirement of their

continued employment. 633 S.W.2d at 133; 314 S.W.3d at 783. Further, the employers,

by continuing to employ both claimants, would have violated state laws regulating the

teaching and nursing fields. Bd. of Educ., 633 S.W.2d at 127 (section 168.081 prohibited

the school board from employing the teacher without a permanent teaching certificate);

O'Neal, 314 S.W.3d at 782-83 (section 198.082 required nurse to receive certification

within four months of employment). Neither of these factors is present here. The

Commission found that Ekres reported her intended move to New York state in advance

of the move. As previously noted, no evidence supports a finding that Ekres's remote work

from New York state during the pandemic violated Franklin's policies, any contract

between Franklin and its client, or the law. See Lentz v. Home Sec. of Am., 380 S.W.3d 1,

6 (Mo. App. E.D. 2012) ("Unlike in Board of Education, . . . Employer was not prohibited

by law from continuing to employ Employee [and this] is not a case where Employee took

the job knowing it would end on a certain date due to his lacking a professional license or

qualifications." (citing Bd. of Educ., 633 S.W.2d at 133)). The Division "seems to be

confusing the issue of whether the employer had the right to terminate [Ekres] (and it

clearly did) with the issue of whether [Ekres] can be said to have quit [her] job voluntarily."

Valdez, 349 S.W.3d at 457.

       We therefore agree with Ekres that no substantial or competent evidence supports

the Commission's finding that on March 31, 2020, Ekres voluntarily quit her employment



                                              14
because she was working remotely from New York state in violation of a known condition

of her employment, or a known policy of her employer.

       That brings us to the subject of Ekres's willingness to return to St. Louis to work

had she been asked. A review of the record as a whole supports a conclusion that as of

March 31, 2020, Franklin was operating under the impression that the need to require

employees to work remotely would be short-lived. Trimble testified that as of that date,

Franklin "had full intention that it [would be] a short tenure of working from home." A

review of the record as a whole also supports a conclusion that as of March 31, 2020,

Franklin believed that it would not be able to support Ekres as an out-of-state remote

worker after in-person operations resumed.

       But, these facts, though supported by substantial, competent evidence, cannot

support the conclusion that Ekres voluntarily quit her employment on March 31, 2020. The

Commission heard conflicting evidence about whether Ekres was asked during the March

31, 2020 telephone call with two of her supervisors about returning to work in St. Louis.

The Commission resolved this conflicting testimony by finding that "[n]o discussion

occurred concerning a return to the St. Louis area by [Ekres]." Knowledge that an act could

cause the cessation of employment is essential in order to conclude that an employee

voluntarily quit their employment. See O'Neal, 314 S.W.3d at 783 ("Claimant testified that

she was aware that completing the classes was a requirement of her employment[.]");

Valdez, 349 S.W.3d at 459 ("Unlike the claimants in Board of Education and O'Neal, we

cannot see that Valdez made any 'choice' that affects his qualification for benefits. Valdez

did not choose a job he knew would be temporary unless he promptly met some

                                             15
contingency."); Lentz, 380 S.W.3d at 6 ("This is not a case where Employee took the job

knowing it would end on a certain date due to his lacking a professional license or

qualifications."); Ayers v. Sylvia Thompson Residence Ctr., 211 S.W.3d 195, 199 (Mo.

App. W.D. 2007) (Employee "was aware of Employer's policy that an employee's failure

to show up or call each day to inform Employer that he would be absent is considered job

abandonment or voluntary termination."). Because the Commission found that Franklin

had no discussion with Ekres about returning to St. Louis, either immediately or when in-

person operations resumed, the Commission could not have concluded that Ekres

voluntarily quit her employment on March 31, 2020 because she was unwilling to return

to work in St. Louis, though she knew she was required to do so.

       We therefore agree with Ekres that the record as a whole cannot support a

conclusion that Ekres voluntarily quit her employment on March 31, 2020 because she

knew that Franklin required her to return to St. Louis to work, either remotely or after in-

person operations resumed, but was unwilling to do so.

       Finally, the Division argues that should we find that Ekres was involuntarily

discharged, we should nevertheless affirm the Commission's Decision based on Ekres's

misconduct.    Section 288.050.2 provides that a claimant shall be disqualified from

unemployment benefits if the "deputy finds that [she] has been discharged for misconduct

connected with [her] work[.]" The Division relies on section 288.030.1(23)(e), which

defines "misconduct" as including a "violation of an employer's rule, unless the employee

can demonstrate that . . . she did not know, and could not reasonably know, of the rule's



                                            16
requirements," "[t]he rule is not lawful," or "[t]he rule is not fairly or consistently

enforced[.]"

        The Commission never addressed the issue of misconduct because Franklin never

alleged that Ekres committed misconduct.                  We "may not address an issue that was not

determined by the Commission."3 Renda v. Eastern Metal Supply of Mo., Inc., 414 S.W.3d

556, 560 (citing Taylor v. St. Louis Arc, Inc., 285 S.W.3d 775, 776 (Mo. App. E. D. 2009));

see also Davis v. Transp. Sec. & Div. of Emp't Sec., 295 S.W.3d 594, 597 (Mo. App. E.D.

2009) ("Nothing in the record suggests that Employer alleged misconduct on Claimant's

part. . . . 'Issues not raised before the Commission may not be raised on appeal.'" (quoting

Jones v. GST Steel Co., 272 S.W.3d 511, 515 (Mo. App. W.D. 2009)). In fact, contrary to

the Division's argument on appeal, Trimble testified before the Tribunal that Ekres's work

had been satisfactory, and that Ekres was not violating any rule by working remotely from

New York state during the pandemic.

        The Commission's findings and conclusions that Ekres voluntarily quit her

employment are not supported by sufficient competent evidence. Ekres was involuntarily

discharged and is entitled to an award of benefits.

        Points one through four on appeal are granted. Point five on appeal is denied as

moot.



          3
            The Division points to Con-Way Truckload, Inc. v. Wood, 511 S.W.3d 478, 486-87 (Mo. App. W.D.
2017), where this Court remanded a matter to the Commission for further findings where the Commission failed to
make "findings or conclusions specifically directed toward a discussion of misconduct pursuant to section
288.030.1(23)(e)." However, in that case, the employer properly raised the issue of misconduct pursuant to section
288.030.1(23)(e) and thus "the Commission failed to address an issue that was squarely before it." Id. at 487. That
is not the case here, as Franklin never alleged misconduct by Ekres.

                                                        17
                                     Conclusion

      The Commission's Decision finding that Ekres is disqualified for benefits pursuant

to Chapter 288 because she voluntarily quit her employment without good cause is

reversed. We remand this matter for removal of the disqualification and for entry of an

award of benefits.



                                        __________________________________
                                        Cynthia L. Martin, Judge

All concur




                                          18